Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
La norma que determina el alcance de la facultad judicial para revisar las decisiones de las agencias administra-tivas es bien conocida y está expresamente dispuesta en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico. Conforme a la norma refe-rida, las conclusiones de derecho en tales decisiones son “revisables en todos sus aspectos por el tribunal”. 3 L.P.R.A. see. 2175. En cambio, las determinaciones de he-chos “serán sostenidas por el tribunal, si se basan en evi-dencia sustancial íd.
Reiteradamente hemos resuelto, en relación con la norma referida, que el alcance de nuestra función revisora, en cuanto a las cuestiones de derecho, es muy distinto al de nuestra facultad respecto a las cuestiones de hecho. En cuanto a las cuestiones de derecho, tenemos la autoridad para revisarlas a fondo en todos sus extremos. Sin embargo, en cuanto a las determinaciones de hechos, nuestra autoridad está claramente limitada: podemos intervenir sólo si tales determinaciones no están apoyadas por evi-dencia sustancial; es decir, podemos intervenir si la deter-*79minación de la agencia es arbitraria o tan irrazonable que constituye un abuso de discreción. Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85 (1997); Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993); Murphy Bernabe v. Tribunal Superior, 103 D.P.R. 692 (1975). En efecto, de manera expresa y muy deliberada hemos resuelto que “la norma de la evidencia sustancial, aplicable a las determinaciones de hechos, per-sigue evitar la sustitución del criterio del organismo admi-nistrativo ... por el criterio del tribunal revisor”. Reyes Salcedo v. Policía de P.R., supra, pág. 95. También hemos resuelto que “debemos ser cautelosos al intervenir con dichas determinaciones [de hechos]”, Metropolitana S.E. v. A.R.Pe., 138 D.P.R. 200, 213 (1995); Fuertes y otros v. A.R.Pe., supra; Viajes Gallardo v. Clavel, 131 D.P.R. 275 (1992); que se presumen correctas, Méndez & Co., Inc. v. D.A.C.O., 104 D.P.R. 707 (1976). Basta que tengan una base racional para que dichas determinaciones sean con-cluyentes para el foro judicial. D. Fernández Quiñones, Derecho administrativo y la Ley de Procedimiento Administrativo Uniforme, Colombia, Ed. Forum, 1993, pág. 529.
En el caso de autos, una mayoría de este Tribunal se aparta de la normativa referida. Por su propia admisión, dicha mayoría dice que realizó “un exhaustivo examen y análisis” del expediente administrativo, para, a base de tal examen y análisis, sustituir su juicio por el de la Junta de Relaciones del Trabajo de Puerto Rico. Se trata claramente de una actuación ultra vires de la Mayoría de este Foro. No le corresponde a este Tribunal escudriñar de tal manera, supuestamente exhaustiva, el expediente administrativo para formular sus propias determinaciones de hechos. Lo único que nos compete es verificar si las determinaciones de la Junta tienen apoyo sustancial en el expediente administrativo.
Al aplicar aquí la norma de revisión judicial referida, es evidente que la Mayoría comete un claro error en su dictamen. En la vista administrativa celebrada en este *80caso por la Junta de Relaciones del Trabajo de Puerto Rico, el juez examinador interrogó al funcionario para quien tra-bajaba la secretaria cuyo puesto nos concierne. Ese funcio-nario testificó: (1) que él no tenía participación como tal en los asuntos sobre la política obrero-patronal de la agencia; (2) que no le correspondía, ni se le había delegado, tarea confidencial alguna relacionada con asuntos obrero-patro-nales, y (3) que tales asuntos le correspondían a la Oficina de Recursos Humanos y no a la Oficina que él dirigía, que era la de Servicios Generales. Junto a este testimonio, el juez examinador también consideró el de la propia secreta-ria cuyo puesto aquí nos concierne. Ésta testificó igual-mente que ella no había redactado a maquinilla ni archi-vado documentos confidenciales relacionados con la política obrero-patronal de la Agencia. Con arreglo a estos dos testimonios cruciales, el juez examinador determinó como cuestión de hecho que la secretaria aludida no aten-día asuntos confidenciales sobre relaciones obrero-patronales. La propia Junta acogió esta determinación.
Como puede observarse, la referida determinación de la Junta estuvo claramente fundamentada en evidencia sustancial. No hay manera lógica alguna que este Tribunal pueda concluir que la aludida determinación de hecho del juez examinador, que interrogó los testigos aludidos y reci-bió los testimonios mencionados antes, fue arbitraria y sin base racional.
En resumen, pues, una mayoría del Tribunal descarta por puro fíat una bien fundada determinación de hecho de la Junta, y se aventura por su propia cuenta a formular una determinación contraria a ésta a base de un supuesto “examen exhaustivo” del expediente administrativo. Como no puedo estar conforme con un dictamen tan contrario a las normas jurídicas aplicables, que además es en detri-mento de los derechos de un trabajador, disiento.